Citation Nr: 1122494	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-36 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from June 5, 2010 to June 7, 2010.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  


FINDINGS OF FACT

1.  The Veteran is enrolled in the VA health care system.  

2.  Prior to June 5, 2010, the Veteran last received medical care at a VA facility in September 2004.  

3.  Service-connection has not been established for any of the Veteran's disabilities.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private hospital from June 5, 2010 to June 7, 2010 have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  There is some question as to whether VCAA applies to claims for payment or reimbursement of unauthorized medical expenses.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  

In this case, the VCAA notice is dated two days after the statement of the case.  However, the Veteran was not prejudiced by the late notice because the claim must be denied as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

Discussion

There is no dispute as to the facts of this claim.  The Veteran enrolled in the VA health care system in 2004 and was last provided care by VA in September 2004.  On June 5, 2010, the Veteran went to the emergency room of a local private hospital with left flank pain.  Computerized tomography (CT) disclosed a mild to moderately severe left hydronephrosis and left hydroureter with a 3 millimeter obstructing calculus in the left ureterovesical junction.  The Veteran was admitted to the hospital on June 6, 2010.  A CT scan on June 7, 2010 showed the kidney stone had passed and the Veteran was released from the hospital.  

A claim for payment or reimbursement of the June 2010 hospital costs was promptly filed in June 2010.  In July 2010, the VAMC informed the Veteran that the claim was denied because he had not received VA care within the past 24 months.  The Veteran disagreed noting that he had no correspondence from VA that he should have treatment 24 months prior to a claim.  He stated that he had relied on his enrollment in the VA medical care system.  In his appeal, the Veteran felt that it was unjust and that he was being penalized for being healthy.  He asserted that he had actually saved VA money by not using their services in the previous 6 years.  His wife submitted a statement to the same effect.  

VA medical facilities were first established to treat diseases and injuries incurred in active service.  Over the years, benefits have been expanded.  They have included the treatment of non-service-connected disabilities of veterans.  They have also included the emergency treatment of service-connected disabilities.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120, 17.121 (2010).  [It is not contended nor does the evidence show that the Veteran has any established service-connected disabilities.]  Most recently, benefits have been expanded to pay or reimburse the costs of non-service-connected emergency medical care for veterans who have come to rely on VA for their care.  However, the law providing these benefits sets forth very specific criteria.  

Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725 with implementing regulations at 38 C.F.R. § 17.1000 et seq. provides that to be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  

VA can only pay benefits as authorized by law.  The law for reimbursement of non-service-connected emergency medical expenses requires that all of the above criteria be met.  Of particular significance in this case is subparagraph (e), which requires that at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  The word "and" is a conjunctive, not an alternative.  Thus, not only must the claimant be enrolled in the VA medical system, he must have received VA medical care within the 24 months preceding the emergency treatment.  In this case, there is no dispute that the Veteran did not receive VA care during the 24 months preceding the emergency treatment.  Consequently, the criteria for payment or reimbursement are not met and VA has no authority to pay this claim.  

The equitable arguments advanced by the Veteran and his wife have been considered and we find that they do not establish a legal basis for the payment of the claim.  There is simply no way we can get around the requirement that the Veteran be treated in the 24 months preceding the emergency treatment.  The claim must be denied as a matter of law.   


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private hospital from June 5, 2010 to June 7, 2010 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


